GREENE, Presiding Judge,
concurring.
I concur fully in the principal opinion. However, I wish to point out that while there was ample evidence in the record to support finding No. 3 of the trial court, which stated that petitioners had met the burden of proof required to establish abandonment of the child by its natural mother, there was not, during the time period in question, any legal ground for granting an adoption because of parental abandonment, and, therefore, the finding by the trial court relative to abandonment by the natural mother has no legal significance.